Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 06/24/2022 is acknowledged. 
	The rejection of claims 1-27 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
	The rejection of claims 25-28 under 35 U.S.C. 102(a)(1) is withdrawn per claim cancellations. 
	Claims 1-2, 4, 6, 7, 10, 12, 15, 21-23 have been amended.
	Claims 25-28 are cancelled.
	Claims 1-24 and 29 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art  Wnukowski et al. (US 2015/0073127) discloses a method for producing a protein isolate from plant sources wherein proteins are extracted using water. The water extract is concentrated and the concentrate is mixed a water-soluble solvent; e.g. alcohol to precipitate the protein. The protein is separated and dried.
	The present method of producing a plant protein isolate is a multi-step process wherein proteins are extracted from a solid cake using water. The extract is concentrated and combined with an alcohol having 1-5 carbon atoms. The alcohol is miscible with water at room temperature. The solid fraction of the second solvent extraction is separated using filtration, sedimentation or centrifugation. The separated solid fraction is mixed with a nonpolar and lipophilic organic ester having up to 5 carbon atoms. The amount of the nonpolar solvent is selected such that the overall liquid phase does not separate into distinct liquid phases. Separation of the non-polar solvent will result in a protein isolate of high purity. The final protein isolate is ultimately dried. 
	Process claims 1-24 and 29 are novel and nonobvious. Claims 1-24 and 29 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791